Case 1:15-cr-00682-LAK Document 183 Filed 12/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee ee ee ee ee ee ee we eB ee BP eR eee rere xX
UNITED STATES OF AMERICA,
-against- 15-cr-682 (LAK)
MARLON CLENISTA,
Defendant.
wwe ee ee eee eee ee ee ee ee ew ec ec eee reer x

Lewis A. KAPLAN, District Judge.

If the government opposes the defendant’s motion for compassionate release [DI
179], it shall file its response no later than December 23, 2020. Any reply to the government’s
opposition shall be filed no later than January 4, 2021.

SO ORDERED.

Dated: December 12, 2020

dy

Lewis A’Kapl
United States District’Judge
